Citation Nr: 1622125	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and bipolar disorder.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty, to include periods of service from May 1969 to March 1971 and from March 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as PTSD with bipolar disorder not otherwise specified (NOS), is related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD with bipolar disorder NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2015). 

Here, the Veteran contends that his acquired psychiatric disorder is related, at least in part, to an in-service personal assault that occurred during a fight in a bar.

His service treatment records reveal that he was seen on numerous occasions for complaints of psychiatric symptoms.  A July 1973 service treatment record states that the Veteran reported he was "jumped" and "beaten."  The treatment record notes that he experienced a "blow to head" and that he had a lump on his head.  He was diagnosed with a mild concussion.  

VA treatment records reveal positive PTSD screens in November 2010 and July 2012.  

The Veteran was afforded a VA examination in November 2009 to determine whether his psychiatric disorder was related to service.  The examiner opined that the Veteran's current psychiatric disorder was not related to service.  In June 2014, the Board found that the VA examination report was inadequate and remanded for a VA examination report that fully considered the July 1973 service treatment record which detailed an in-service concussion due to a "blow to head."  A July 2014 VA examiner did not adequately discuss the Veteran's reported history of the in-service personal assault.  As such, the VA examination reports are inadequate and cannot be considered probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Also of record are letters from the Veteran's private psychologist.  Under a section of the January 2010 medical record titled "trauma exposure," it was noted that the Veteran reported an in-service physical assault and that he received a concussion as a result of the altercation.  The examiner then rendered a diagnosis of PTSD and bipolar disorder NOS.  A June 2014 psychological evaluation conducted by the same psychologist continued the diagnosis of PTSD and bipolar disorder NOS.  The psychologist opined that "the etiology of ... [the Veteran's] psychiatric symptomology," stems from the Veteran's in-service assault and that a "nexus of connection was apparent" between that event and the Veteran's symptomology.      

It is important to note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

Moreover, a PTSD diagnosis by a mental-health professional must be presumed, unless there is evidence to the contrary, to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

Here, the service treatment records show that the Veteran reported that he was "jumped" and "beaten."  The service treatment records confirm that he received a "blow to head" and that he was diagnosed with a concussion.  Moreover, the January 2010 and June 2014 private treatment records rendered the diagnosis of PTSD with bipolar disorder specifically after considering the Veteran's in-service personal assault.  In light of Menegassi, the Board finds this medical evidence to be highly probative in corroborating the in-service personal assault.  

What remains in this case, without the VA examiners' opinions, are the Veteran's service records which show that he sustained an in-service concussion due to a blow to the head, and the medical opinion of a psychologist relating PTSD with bipolar disorder to the Veteran's in-service personal assault.  Given the finding in Cohen and the probative private medical opinion of record, the evidence, at a minimum, is at least in equipoise as to whether the Veteran's PTSD with bipolar disorder is due to his military service.  After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as PTSD with bipolar disorder NOS, is warranted.  38 C.F.R. § 3.304(f)(5).   


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD with bipolar disorder NOS, is granted.  


REMAND

The issue of entitlement to service connection for TDIU is certified to the Board.  It is the Veteran's contention that he cannot work due to his "mental" health condition.  See July 2009 VA Form 21-8940.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  When a claimant is unable to secure and follow a substantially gainful employment by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Here, the Veteran is currently assigned a 10 percent rating for service-connected tinnitus and a noncompensable rating for service-connected bilateral hearing loss.  Given the Board's grant of service connection for an acquired psychiatric disorder, the issue of TDIU must be remanded so that the RO may first assign an evaluation of the psychiatric disability.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).   The TDIU claim should be readjudicated only after the RO assigns a disability rating for the Veteran's psychiatric disorder.  

Upon remand, the RO should obtain a medical opinion to discuss the impact of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since August 2014.  

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments such as hearing, problems with communication, concentration, and inter-personal relationships. 

The examiner should consider the August 2009 response from the Veteran's former employer stating that the Veteran had difficulty interacting with employees and customers.  

4.  Then readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


